 

Exhibit 10.1

THIRD AMENDMENT TO OFFICE LEASE

THIS THIRD AMENDMENT TO OFFICE LEASE (this “Amendment”) is made as of
September 21, 2010, by and between 811 SW NAITO ASSOCIATES, LLC, a Delaware
limited liability company (“Landlord”), and PAULSON CAPITAL CORP., an Oregon
corporation, f/k/a Paulson Investment Company (“Tenant”).

Recitals

A. Pursuant to the terms of that certain Office Lease dated May 6, 1997, by and
between the Trustees of the Oregon-Washington Carpenters-Employers Pension Trust
Fund and Trustees of the Oregon Laborers-Employers Pension Trust Fund, the
predecessor-in-interest to Landlord, as landlord, and Tenant, as tenant, as
amended by that certain Amendment 1, dated August 10, 2001, and as further
amended by that certain Second Amendment to Office Lease, dated as of November
2008 (as amended, the “Lease”) Tenant leases from Landlord approximately 17,136
rentable square feet of office space in the building commonly known as 811 SW
Naito Parkway, Portland, Oregon, as more particularly described in the Lease
(the “Premises”). Capitalized terms not defined in this Amendment shall have the
meanings given them in the Lease.

B. Landlord and Tenant desire to amend the Lease to provide for the extension of
the term of the Lease for an additional eighteen (18) months, set forth the rent
for such extension term and to provide for certain improvements to the Premises
and associated common areas, all upon and subject to the terms and conditions
set forth in this Amendment.

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
agreements of the parties herein, Landlord and Tenant hereby agree as follows:

1. Extension of Lease Term. The term of the Lease currently expires January 31,
2011. The term of the Lease is hereby extended for a period of eighteen
(18) months, terminating as of July 31, 2012. Any references to the “term” or
“lease term” in the Lease shall be deemed references to the term of the Lease as
extended hereby.

2. Monthly Base Rent. Effective as of February 1, 2011, and continuing for the
remainder of the term, the base monthly rent for the Premises shall be as set
forth below, and all references in the Lease to “Monthly Base Rental” or “Base
Rent” shall be deemed references to such monthly base rent.

 

Period

   Monthly Base Rent  

February 1, 2011 – January 31, 2012

   $ 29,559.60   

February 1, 2012 – July 31, 2012

   $ 30,444.96   

3. “As-Is” Premises. The Premises are leased AS IS in the condition now existing
with no alterations or other work to be performed by Landlord, provided that
Landlord will repaint and re-carpet the elevator lobbies on the 2nd and 3rd
floors of the Building, using Building-standard paint and carpet, and will
reimburse Tenant for up to Seventeen Thousand One Hundred Thirty-Six Dollars
($17,136) (the “Carpet Allowance”) toward the costs of replacing the carpet in
certain of the high-traffic areas of the Premises after the date of this
Amendment (the “Carpet Replacement”). Landlord shall reimburse Tenant for the
cost of the Carpet Replacement, up to the maximum amount of the Carpet
Allowance, within thirty (30) days after the later of (a) the completion of the
Carpet Replacement, and (b) Landlord’s receipt of evidence of Tenant’s
expenditure of such amounts in a form satisfactory to Landlord in its reasonable
discretion, provided that Landlord shall have no obligation to disburse such
funds to Tenant if such request for reimbursement, with the required evidence of
Tenant’s expenditures, is not received before October 1, 2011. The Carpet
Allowance may be utilized only for the costs of the Carpet Replacement and for
no other purpose.



--------------------------------------------------------------------------------

 

4. Brokers. Tenant warrants and represents to Landlord that in the negotiating
or making of this Amendment neither Tenant nor anyone acting on Tenant’s behalf
has dealt with any real estate broker or finder who might be entitled to a fee
or commission for this Amendment other than Pacific Real Estate Partners, Inc.,
on behalf of Landlord, and GVA Kidder Mathews, on behalf of Tenant. Tenant
agrees to indemnify and hold Landlord harmless from any claim or claims,
including costs, expenses and attorney’s fees incurred by Landlord, asserted by
any other broker or finder for a fee or commission.

5. Ratification of Lease. The Lease, as modified by this Amendment, remains in
full force and effect, and Landlord and Tenant hereby ratify the same. This
Amendment shall be binding upon and inure to the benefit to the parties and
their respective successors and assigns.

6. Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute and original, and all of which together shall constitute one
document.

[Signatures follow]

IN WITNESS WHEREOF, Landlord and Tenant have entered into and executed this
Amendment as of date of this Amendment.

 

LANDLORD:     TENANT:

811 SW NAITO PARKWAY ASSOCIATES, LLC, a

Delaware limited liability company

   

PAULSON CAPITAL CORP.,

an Oregon corporation

By:  

/s/ Thomas G. Keane

    By:  

/s/ Trent Davis

  Name:   Thomas G. Keane       Name:   Trent Davis   Title:  
VP of Leasing Operations       Title:   President and CEO

 

2